In an action by a former wife against her former husband, in which she alleged three causes of action: (1) to enforce a separation agreement between them insofar as it requires him to support their four children in an amount “ commensurate ” with his earnings and income; (2) to declare the quantum of such amount; and (3) to compel defendant to constitute her the irrevocable beneficiaj-y for the benefit of said children of two certain life insurance policies, the plaintiff appeals from an order of the Supreme Court, Nassau County, dated January 24, 1962, which: (a) denied her motion for summary judgment striking out the defendant’s answer; and (b) granted such judgment to the defendant, dismissing each cause of action alleged in the complaint (Rules Civ. Prae., rule lip). Order affirmed, without costs. No opinion. Ughetta, Acting P. J., Kleinfeld, Christ, Brennan and Hopkins, JJ., concur.